Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 1/27/22.
The application has been amended as follows: 

Claim 1:
A manufacturing method for adhesively bonding a viscoelastic member to a side member of a support body of an actuator, or for adhesively bonding the viscoelastic member to [[or]] a movable body of [[an]] the actuator, wherein the actuator comprises the side member, the support body and the moveable body, the manufacturing method comprising: a first step, in which the viscoelastic member is disposed on a face of a first jig; a second step, in which the viscoelastic member and the side member or the viscoelastic member and the movable body are adhered with each other through an adhesive therebetween, wherein the actuator comprises a magnetic drive circuit configured to relatively move the movable body with respect to the support body; a third step, in which the adhesive is hardened to adhesively bond the side member and the viscoelastic member or the movable body and the viscoelastic member to each other; and a fourth step, in which the first jig is separated from the viscoelastic member, wherein in the first step, a conveyance head disposes the viscoelastic member on the face of the first jig, and prior to the second step, the conveyance head is separated from the viscoelastic member.

Claim 2:

The manufacturing method according to claim 1, further comprising: disposing the side member on a face of a second jig prior to the second step, and in the second step, the first jig and the second jig are overlapped with each other, so that the viscoelastic member and the side member are adhered with each other through the adhesive.  


Claim 6:

The manufacturing method according to claim 1, wherein the conveyance head comprises: a suction part, configured to vacuum-suck the viscoelastic member; and a bar-shaped member, configured to move between an upper position where the bar-shaped member retracts more upward than the suction part and a lower position where the bar-shaped member protrudes more downward than the suction part, and when the conveyance head is to be separated from the viscoelastic member, the bar-shaped member protrudes more downward than the suction part.

Claim 8:
The manufacturing method according to claim 1, wherein after the fourth step, another side member of the support body 

Claim 10:

The manufacturing method according to claim 4, wherein the conveyance head comprises: a suction part, configured to vacuum-suck the viscoelastic member; and a bar-shaped member, configured to move between an upper position where the bar-shaped member retracts more upward than the suction part and a lower position where the bar-shaped member protrudes more downward than the suction part, and when the conveyance head is to be separated from the viscoelastic member, the bar-shaped member protrudes more downward than the suction part.

Claim 12:
The manufacturing method according to claim 10, wherein after the fourth step, another side member of the support body 


Claims 1-4, 6-8 and 10-12 are allowed for the reasons detailed in the Non-Final rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748